PER CURIAM:
The Defendant Brinker International Payroll Company, L.P. (“Brinker”), appeals following a verdict and judgment in favor of the Plaintiff William Metheney in this Fair Labor Standards Act case. Brink-er argues: (1) that the trial court erred in denying Brinker’s motion for judgment as a matter of law; or, alternatively, that the trial court abused its discretion in denying Brinker’s motion for a new trial; (2) that the trial court abused its discretion in ex-*332eluding evidence of bias on the part of Metheney and Smith, Metheney’s principal witness; (3) that the trial court erred in formulating the verdict form submitted to the jury; and (4) that the trial court abused its discretion in determining the amount of attorneys’ fees awarded. We have carefully considered Brinker’s arguments and conclude that no reversible ror has been shown.
AFFIRMED.